 1   PETER S. CHRISTIANSEN, ESQ.
     Nevada Bar No. 005254
 2   pete@christiansenlaw.com
     R. TODD TERRY, ESQ.
 3   Nevada Bar No. 6519
     tterry@christiansenlaw.com
 4   WHITNEY J. BARRETT, ESQ.
     Nevada Bar No. 13662
 5   wbarrett@christiansenlaw.com
     CHRISTIANSEN TRIAL LAWYERS
 6   710 S. 7th Street
     Las Vegas, Nevada 89101
 7   Telephone:      (702) 240-7979
     Facsimile:      (866) 412-6992
 8
     Attorneys for Plaintiff
 9
                                  UNITED STATES DISTRICT COURT
10
11                                          DISTRICT OF NEVADA

12    KYLE A. ALCARAZ, an individual;
                                                           CASE NO.      2:20-cv-01414-JCM-EJY
13                             Plaintiff,

14    v.

15    CONAGRA BRANDS, INC.; CONAGRA                             STIPULATION AND ORDER TO
      FOODS, INC.; SAM’S WEST, INC. dba                           EXTEND DISCOVERY AND
16    SAM’S CLUB; DOES 1 through 10; and                            OTHER DEADLINES
      ROE BUSINESS ENTITIES 1 through 10,                           (SECOND REQUEST)
17    inclusive;
18    Defendants.
19              Plaintiff, KYLE A. ALCARAZ, by and through his attorneys of record, PETER S.
20   CHRISTIANSEN, ESQ., R. TODD TERRY, ESQ., and WHITNEY J. BARRETT, ESQ. of
21   CHRISTIANSEN TRIAL LAWYERS, and Defendants CONAGRA BRANDS, INC.;
22   CONAGRA FOODS, INC., and SAM’S WEST, INC., by and through their attorneys, J.
23   CHRISTOPHER JORGENSEN, ESQ. of LEWIS ROCA ROTHGERBER CHRISTIE LLP,
24   hereby file their second joint application to extend the discovery cut off period and other deadlines
25   in this case, pursuant to LR II 26-4. The present discovery cutoff date is August 2, 2021.
26         I.      DISCOVERY COMPLETED
27                 1. Plaintiff produced his initial FRCP 26(a)(1) disclosure and two supplements
28
 1                       thereto;
 2                   2. Defendants produced their initial FRCP 26(a)(1) disclosure; and
 3                   3. The parties have propounded and responded to written discovery requests.
 4         II.       DISCOVERY TO BE COMPLETED
 5                   1. Plaintiff will take the depositions of Defendants’ corporate designees and
 6
                         employees;
 7
                     2. Defendants will depose Plaintiff;
 8
                     3. The parties will disclose expert witnesses and depose their respective experts;
 9
                     4. The parties intend to serve, and respond to, additional written discovery; and
10
                     5. The parties intend to subpoena and conduct the depositions of third parties, fact
11
                         witnesses, Plaintiff’s treating providers, and the parties’ experts.
12
           III.      GOOD CAUSE WHY THE DISCOVERY REMAINING WAS NOT
13                   COMPLETED WITHIN THE TIME LIMITS SET BY THE COURT
14                New counsel for Plaintiff recently substituted into this matter and has been working
15   diligently to adhere to the current discovery deadlines. An amended Complaint providing a basis
16   for punitive damages was filed on May 26, 2021. The parties recently finalized language
17   concerning the protective order, which will facilitate the production of additional information by
18   Defendants. Furthermore, the parties are attempting to determine the seller of the subject Pam
19   cannister involved in the subject of the incident, which is expected to be named as a defendant.
20                Good cause exists to extend all deadlines, including the expert deadline, due to the
21   technical, complex and fact dependent evidence the experts will need in order to author their
22   reports in this products liability matter. The parties intended for the remaining discovery set forth
23   above to be completed within the existing discovery period, however, counsel for all parties agree
24   the current discovery deadline is insufficient in time to complete the remaining discovery.
25   Accordingly, the parties have agreed to continue the discovery deadlines an additional ninety (90)
26   days.
27   ///
28   ///


                                                           2
 1      IV.      PROPOSED SCHEDULE FOR COMPLETING DISCOVERY:
 2
                                      EXISTING DEADLINES               PROPOSED DEADLINES
 3
            Close of Discovery             August 2, 2021                   November 1, 2021
 4
 5        Final Date to Amend
                                             May 4, 2021                         Closed
          Pleadings/Add Parties
 6
 7            Initial Expert
                                             June 2, 2021                    August 31, 2021
          Disclosures Deadlines
 8
 9          Rebuttal Expert
                                             July 2, 2021                  September 30, 2021
           Disclosure Deadline
10
              Final Date for
11                                         August 31, 2021                 November 30, 2021
           Dispositive Motions
12
13
      DATED this 2nd day of June, 2021                    DATED this 2nd day of June, 2021
14
      CHRISTIANSEN TRIAL LAWYERS                          LEWIS ROCA ROTHGERBER CHRISTIE
15                                                        LLP
16
      By /s/ R. Todd Terry                                By /s/ J. Christopher Jorgensen
17    PETER S. CHRISTIANSEN, ESQ.                         J. CHRISTOPHER JORGENSEN, ESQ.
      NV Bar No. 5254                                     NV Bar No. 5382
18    R. TODD TERRY, ESQ.                                 3993 Howard Hughes Parkway, Suite 600
19    NV Bar No. 6519                                     Las Vegas, NV 89169
      WHITNEY J. BARRETT, ESQ.                            Attorneys for Defendants
20    NV Bar No. 13662
      710 South 7th Street, Suite B
21    Las Vegas, NV 89101
22    Attorneys for Plaintiff

23
24                                                  ORDER
25   IT IS HEREBY ORDERED:
26            The discovery cut off is extended from August 2, 2021 to November 1, 2021 in which all
27   discovery in this action shall be completed;
28


                                                      3
 1   IT IS FURTHER ORDERED:
 2          Plaintiff and Defendant shall disclose their experts to each other at least sixty (60) days
 3   before the discovery cutoff date, which is by August 31, 2021, and Plaintiff and Defendant shall
 4   disclose rebuttal experts at least thirty (30) days after the initial date for disclosure of experts,
 5   which is by September 30, 2021;
 6          All pretrial motions, including but not limited to, discovery motions, motions to dismiss
 7   and motions for summary judgment shall be filed and served no later than thirty (30) days after
 8   the close of discovery, which is November 30, 2021;
 9          The Joint Pre-Trial Order in the above-captioned action shall be filed with this Court no
10   later than thirty (30) days after the date set for filing dispositive motions, which shall be
11   December 30, 2021; and
12          The last day for the parties to file their Motion and/or Stipulation to Extend Discovery
13   shall be twenty (20) days prior to the discovery cut off, which is by October 12, 2021.
14          IT IS SO ORDERED this 3rd day of June, 2021.
15
                                                    ___________________________________
16
                                                    UNITED STATES MAGISTRATE JUDGE
17
     Submitted by:
18
     CHRISTIANSEN TRIAL LAWYERS
19
20
     By /s/ R. Todd Terry
21   R. TODD TERRY, ESQ.
22   NV Bar No. 6519
     WHITNEY J. BARRETT, ESQ.
23   Nevada Bar No. 13662
     710 South 7th Street
24   Las Vegas, NV 89101
     Attorneys for Plaintiff
25
26
27
28


                                                       4
